Lore, C. J.:
The case of State vs. Bradley, Houst., Crim. Cases, 164, is an indictment for burning a barn, and there the tenant in possession is entitled to compensation money. The language of the Court can only be applied to that case. As a matter of course, the property must be laid in the tenant in possession in a case of that kind, because he was the person who was entitled to whatever compensation their might be. That was the case of a variance also between the allegations in the indictment. It is laid down by Greenleaf that the ownership of the house must be laid in some other person than the person himself.
This indictment distinctly sets out that this house which was alleged to have been set on fire by the person, was in the possession of Lafferty, the prosecuting witness, as tenant; and we think there is enough in it to sustain the indictment. We refuse to quash the indictment.
Note—Lore, C. J., charged the jury. After remaining out over night, the jury reported that they could not agree and were thereupon discharged. The prisoner was subsequently indicted at the same term for manslaughter and pleaded guilty.